                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff-Respondent,                           Case No. 17-20459-02
v                                                              Honorable Thomas L. Ludington
                                                               Magistrate Judge Patricia T. Morris

D-2, MELVIN LEE PULLEY,

            Petitioner-Defendant.
__________________________________________/

         ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING
          PETITIONER’S MOTION TO VACATE, DENYING CERTIFICATE
            OF APPEALIBILITY AND DENYING LEAVE TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       On July 5, 2017, Petitioner Melvin Lee Pulley was indicted on one count of sex trafficking

of children in violation of 18 U.S.C. §1591. ECF No. 1. On January 26, 2018 Petitioner pleaded

guilty pursuant to a Rule 11 Plea Agreement. ECF No. 33. On May 24, 2018, the Court sentenced

Petitioner to 190 months imprisonment and 5 years of supervised. On May 28, 2019, Petitioner

filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255. ECF No. 77. The motion was

referred to Magistrate Judge Morris who issued a report recommending that Petitioner’s motion

be denied. ECF Nos. 79, 95.

       Although Judge Morris’s report explicitly stated that the parties to this action may object

to and seek review of the recommendation within fourteen days of service of the report, neither

Petitioner nor Respondent filed any objections. The election not to file objections to the Magistrate

Judge’s report releases the Court from its duty to independently review the record. Thomas v. Arn,

474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation waives

any further right to appeal. Accordingly, a certificate of appealability is not warranted in this case.
The Court further concludes that Petitioner should not be granted leave to proceed in forma

pauperis on appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 95, is ADOPTED.

       It is further ORDERED that Petitioner’s motion to vacate his sentence, ECF No. 77, is

DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.




       Dated: September 4, 2019                                             s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Melvin
                        Lee Pulley #55743-039, HAZELTON U.S. PENITENTIARY, Inmate
                        Mail/Parcels, P.O. BOX 5000, BRUCETON MILLS, WV 26525 by first
                        class U.S. mail on September 4, 2019.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -2-
